Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 11, 2008                                                                                       Clifford W. Taylor,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
  133772(59)                                                                                             Maura D. Corrigan
                                                                                                       Robert P. Young, Jr.
                                                                                                       Stephen J. Markman,
                                                                                                                      Justices
  ESTATE OF CHANTELL BUCKNER, by its 

  Personal Representative, RICHARD RASHID,

  and LAQUATA WRIGHT, Minor, by her

  Conservator, MICHAEL J. PANEK, 

               Plaintiffs-Appellees,
               Cross-Appellants,
                                                                    SC: 133772
  v                                                                 COA: 270455
                                                                    Ingham CC: 05-001467-NI
  CITY OF LANSING,

            Defendant-Appellant, 

            Cross-Appellee,

  and
  ESTATE OF LUTHER WAMPLER, by its
  Personal Representative, PAMELA WAMPLER,

               Defendant, Cross-Plaintiff-Appellee,                    

               Cross-Appellee,

  and
  MARTHA WAMPLER, 

          Defendant, Cross-Plaintiff,                     

  and 

  MORLEY S. OATES POST 701 VETERANS OF
  FOREIGN WARS OF THE UNITED STATES, 

             Defendant, Cross-Defendant-Appellee,                          

             Cross-Appellee.      

  __________________________________________


         On order of the Chief Justice, the motion by Michigan Association for Justice for
  extension of the time to file their brief amicus curiae is considered and it is GRANTED.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           January 11, 2008                    _________________________________________
                                                                               Clerk